SULLIVAN, J.,
Concurring in the Conclusion Reached.— I concur in the conclusion reached but dissent on the point that the information acquired by Dr. Stewart some time after the operation was performed on the plaintiff was privileged *472■under the provisions of subd. 4 of see. 5958, Rev. Codes. That subdivision is as follows: “A physician or surgeon cannot, without the consent of his patient, be examined in a civil action as to any information acquired in attending the patient, which was necessary to enable him to prescribe or act for the patient.”
The information which the doctor had and was sought to be elicited from him on his examination was not the information acquired in attending the patient which was necessary “to enable him to prescribe or act for the patient.” The information sought from the witness was information that he had obtained some time after he had prescribed for the patient and performed the operation. He had already discharged his patient when he acquired the information which was sought on the trial. ■ He did not have the information referred to until some time after he had performed the operation on the patient. If that information had been acquired in attending the patient and was necessary to enable the doctor to prescribe or act for the patient, then it would come within the provisions of said section, but he did not have the information referred to until some time after he had acted, and it was not information that' was necessary to enable him to operate on his patient, as he had operated long before he got this information.
Under the provisions of that section, what information is privileged? “Information acquired in attending the patient,” which information “was necessary to enable him to prescribe or act for the patient.” The privileged information, then, is the information which was necessary to enable Tiim to prescribe or act for the patient. As he had operated on the patient before he obtained the information referred to, it seems to me that it does not come within the letter nor within the meaning and spirit of that statute. The testimony of the doctor in the case at bar was not the same as the testimony referred to in the former decision of this case (20 Ida. 5, 116 Pac. 110), and I do not think any construction should be placed upon said statute that would make any information privileged that does not come clearly within its terms. *4734 Wigmore on Evidence, secs. 2380 to 2390, inclusive, reviews the history and policy of the statute in regard to privileged and confidential communications and relations, and says: “In actions for personal injury, the permission to claim the privilege is a burlesque upon logic and justice.” Believing that statement to be absolutely true, I do not believe that the court should extend that privilege to information that does not come clearly within its provisions. However, since the evidence shows that the fall on the sidewalk was the proximate cause of the injury, I do not think it was reversible error to reject the offered testimony on the trial. I simply desire here to express my views of the proper construction of said provisions of the statute.